Case 1-11-46413-cec Doc12 Filed 09/10/19 Entered 09/10/19 14:31:20

Richard J. McCord, Esq
Former Chapter 7 Trustee forthe Estate of

Edward John Nielsen and Laurie Nielsen
CERTILMAN BALIN ADLER & HYMAN, LLP Hearing Date: October 10, 2019

90 Merrick Avenue Time: 2:00 p.m.
East Meadow, New York 11554 Objections Due: October 3, 2019
Phone: (516) 296-7000 Time: 4:00 p.m.

Fax: (516) 296-7111

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

ee ae eee eee ee eee eee eee xX
In re
Chapter 7
EDWARD JOHN NIELSEN and
LAURIE NIELSEN,
Case No. 1 1-46413-cec
Debtors.
pe SS eee xX

NOTICE OF MOTION AND APPLICATION IN SUPPORT FOR AN ORDER TO
REOPEN CHAPTER 7 CASE TO ADMINISTER ASSETS

PLEASE TAKE NOTICE, that upon the motion of Richard J. McCord, Esq., the former
Chapter 7 Trustee (the “Trustee”) for the Estate of Edward John Nielsen and Laurie Nielsen (the
“Debtors”), will move this Court for the entry of an Order (i) reopening the above- referenced
matter and reappointing a Chapter 7 Trustee pursuant to Section 350 of the Bankruptcy Code,
Rule 5010 of Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rules
5010-1 of the Local Rules for the United States Bankruptcy Court, Eastern District of New York;
(ii) waiving the fee to reopen this case; and (iii) for such other, further, different relief as this
Court deems just, proper and equitable (the “Motion”).

PLEASE TAKE FURTHER NOTICE, that the Court will hold a hearing on the Motion

before the Honorable Carla E. Craig, Chief United States Bankruptcy Judge for the Eastern

6940038. 1
Case 1-11-46413-cec Doc12 Filed 09/10/19 Entered 09/10/19 14:31:20

District of New York, at the United States Bankruptcy Courthouse, 271 Cadman Plaza East,
Courtroom 3529, Brooklyn, New York 11201, on October 10, 2019 at 2:00 p-m.

PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief sought in the
Motion shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy
Rules, shall be in writing, shall state with particularity the grounds therefor, and shall be filed
with the Bankruptcy Court for the Eastern District of New York, electronically in accordance
with General Order M-242 by registered users of the Bankruptcy Court’s electronic case filing
system and by all other parties in interest on a 3.5 inch disk, preferably in Portable Document
Format (“PDF”), Word Perfect, or any other Window-based word processing format, with a hard
copy delivered directly to the Chambers of the Honorable Carla E. Craig, Chief United States
Bankruptcy Judge, and shall be served (in hard copy) so as to be received by 4:00 p.m. (New
York time) on or before October 3, 2019, upon the Chapter 7 Trustee, Richard J. McCord, Esq.
Certilman Balin Adler & Hyman, LLP, 90 Merrick Avenue, East Meadow, New York, 11554
and the Office of the United States Trustee, Eastern District of New York (Brooklyn Division),
US. Federal Office Building, 201 Varick Street, Suite 1006, New York, New York 10014.

PLEASE TAKE FURTHER NOTICE, that the hearing to consider the Motion may be
adjourned from time to time without notice to any creditor or other party-in-interest other than by
an announcement of the adjourned date in open Court on the Hearing Date.

Dated: East Meadow, New York
September 10, 2019
CERTILMAN BALIN ADLER & HYMAN, LLP
By:  /s/ Richard J. McCord
RICHARD J. MCCORD, ESQ.
90 Merrick Avenue

East Meadow, New York 11554
(516) 296-7000

6940038.1
